Gilchrist, J.
In this case the jury ask whether they are to reject the testimony of Kimball, if they think he withheld some part of what he knew was true, or whether they are to consider his testimony, and give it the weight to which they think it entitled ? The answer of the court is, that if they believe he testified falsely, by keeping back a part of what he knew, he is entitled to no credit. The instruction is, in substance, that in the latter alternative the testimony of Kimball should not be weighed or considered by the jury.
It does not follow that because he has sworn falsely in some respects, therefore his testimony should be rejected altogether. The jury may still believe him, where he is uncontradicted by other witnesses. He may stand before them, it is true, in no favorable position, and his testimony should be carefully scrutinized. Still, it may carry with it intrinsic evidence of its truth, and may be believed on account of its consistency with other facts. He may have had a strong motive to suppress the truth in some particulars, and may have been free from bias in other respects. The great object of evidence is to discover the truth. The application of the stringent and inflexible rule, that because he has sworn falsely in oue particular, he must be considered as having sworn falsely in every particular, implies that, as a matter of law, the jury are bound to disregard his evidence; that they cannot wreigh the probabilities of its truth, and that his tes*354timony cannot in any case throw any light upon a transaction» Although, from the character of the evidence 'as to which he is uncontradicted ; from the influence which the attendant circumstances may have had upon him, it may he highly probable that he has told the truth, yet this probability cannot be weighed, nor can any of the circumstances be considered which tend to support him. His testimony throughout must be rejected, because a part of it is false'. Now, we think that the entire rejection of the evidence of such a witness would in many cases close up an important avenue to the truth, and our opinion is that the instruction of the court in this particular was incorrect.
Another objection made by the plaintiff is, that a witness who-testified to the plaintiff’s want of good character as to chastity, was not first asked whether she knew the plaintiff’s general character for chastity. This objection was not taken at the caption of the deposition. The party was present, and might have satisfied herself whether the deponent did or did not know the plaintiff’s character for chastity. In fact, the answer implies that the witness did know it. If so, there was no object in making the inquiry. If the substance of the information has been obtained, it is of no consequence that the inquiry has not been formally made. But we know of no authority nor practice that such a question must precede the inquiry as to the character. Where it is proposed to contradict a witness by showing that he has previously given a different account of the transaction he has related, the authorities seem to require that he must first be asked whether he has ever given a different statement. Such an inquiry, however, proceeds on a different principle, which is that the witness may have an opportunity of explaining any discrepancies in his previous statements. This objection we think should be overruled ; but on account of the error in the instruction of the court, there must be a new trial.

Verdict set aside.